 

Supplemental Agreement

(No. 0023052)

 

Party A: Shanghai Mart Co., Ltd.

 

Party B: Benefactum Alliance Business Consultant (Beijing) Co., Ltd., Shanghai
Branch

 

After consulting with each other, both Parties have reached a consensus that
Housing Lease Contract(No. 0022690) of Shanghai Mart Office Building signed as
to Rm. 2401、2402、2403、2404 can be modified and supplemented as follows:

 

I. Party B has a priority to renew the lease when it pays off all the expenses
stipulated in the lease contract and agrees to renew the lease at a price which
Party A makes in accordance with the prevailing market quotations and lease area
level after the expiration of the lease contract period. Meanwhile, Party B
shall inform Party A of the renewal within 6 months prior to the expiration of
the lease contract in written form and complete the renewal within 3 months
prior to the expiration of the lease contract, otherwise Party B shall be deemed
to have given up the priority to renew the lease.

 

II. The rent in the renewal contract signed by both Parties shall not be raised
higher than that in the previous year by 10% after the expiration of the lease
contract.

 

III. If there are differences between this supplementary agreement and the lease
contract, this agreement shall prevail, which should not make any influence on
the other stipulations in the lease contract.

 

IV. This supplementary agreement is an inseparable part of the lease contract
and has the same legal force as the lease contract.

 

V. This supplementary agreement is in duplicate which shall come into force
after bearing the signatures of both authorized representatives, and each of
both Parties will hold one.

 

Party A: Shanghai Mart Co., Ltd.


[ex10-10_001.jpg]




Party B: Benefactum Alliance Business Consultant (Beijing) Co., Ltd., Shanghai
Branch

 [ex10-10_002.jpg]



(Seal) (Seal) Authorized representative: Authorized representative:
[ex10-10_003.jpg] Date: Apr. 29, 2016 Date: Apr. 29, 2016

 

   

   

 

Supplemental Agreement

(No. 0023053)

 

Party A: Shanghai Mart Co., Ltd.

 

Party B: Benefactum Alliance Business Consultant(Beijing) Co., Ltd., Shanghai
Branch

 

After consulting with each other, both Parties have reached a consensus that
Housing Lease Contract(No. 0022800) of Shanghai Mart Office Building signed as
to Rm. 2412 can be modified and supplemented as follows:

 

I. Party B has a priority to renew the lease when it pays off all the expenses
stipulated in the lease contract and agrees to renew the lease at a price which
Party A makes in accordance with the prevailing market quotations and lease area
level after the expiration of the lease contract period. Meanwhile, Party B
shall inform Party A of the renewal within 6 months prior to the expiration of
the lease contract in written form and complete the renewal within 3 months
prior to the expiration of the lease contract, otherwise Party B shall be deemed
to have given up the priority to renew the lease.

 

II. The rent in the renewal contract signed by both Parties shall not be raised
higher than that in the previous year by 10% after the expiration of the lease
contract.

 

III. If there are differences between this supplementary agreement and the lease
contract, this agreement shall prevail, which should not make any influence on
the other stipulations in the lease contract.

 

IV. This supplementary agreement is an inseparable part of the lease contract
and has the same legal force as the lease contract.

 

V. This supplementary agreement is in duplicate which shall come into force
after bearing the signatures of both authorized representatives, and each of
both Parties will hold one.

 

Party A: Shanghai Mart Co., Ltd.



[ex10-10_004.jpg]



Party B: Benefactum Alliance Business Consultant(Beijing) Co., Ltd., Shanghai
Branch

 [ex10-10_005.jpg]



(Seal) (Seal) Authorized representative: Authorized representative:
[ex10-10_006.jpg] Date: Apr. 29, 2016 Date: Apr. 29, 2016

 

   

   

 

